Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 1 of 18 PageID 233




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

KIMBERLY VANDERBILT and
WINSTON DECAMBRE,

                      Plaintiffs,

v.                                                  Case No. 6:21-cv-173-ACC-GJK

ORANGE COUNTY SHERIFF’S
OFFICE, JEREMY GATZY,
DERRICK FARIAS RIOS, and
JOHN MINA,

              Defendants.
___________________________________

            CASE MANAGEMENT AND SCHEDULING ORDER

      Having considered the case management report prepared by the parties, see

Fed. R. Civ. P. 26 (f) and Local Rule 3.02, the Court enters this case management

and scheduling order:

 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P.               APRIL 26, 2021
 26(a)(1) as amended effective December 1, 2000)
 Certificate of Interested Persons and Corporate Disclosure             COMPLETED
    Statement
 Motions to Add Parties or to Amend Pleadings                            MAY 28, 2021

 Disclosure of Expert Reports
                                                      Plaintiff:   NOVEMBER 22, 2021
                                                    Defendant:     DECEMBER 28, 2021
                                                     Rebuttal:
 Discovery Deadline                                                    APRIL 29, 2022

 Dispositive Motions, Daubert, and Markman Motions                       MAY 31, 2022

 Meeting In Person to Prepare Joint Final Pretrial Statement       SEPTEMBER 9, 2022
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 2 of 18 PageID 234




 Joint Final Pretrial Statement (Including a Single Set of           SEPTEMBER 19,
     Jointly Proposed Jury Instructions and Verdict Form                     2022
     (Also sent to Chamber’s email in Microsoft Word
     Format), Voir Dire Questions, Witnesses Lists, Exhibit
     Lists on Approved Form.)
 Trial Briefs
 All Other Motions Including Motions In Limine                           JULY 1, 2022
 (MULTIPLE MOTIONS IN LIMINE ARE NOT FAVORED.
 ALL REQUESTS TO LIMIT EVIDENCE SHALL
 THEREFORE BE INCLUDED IN A SINGLE MOTION NOT
 TO EXCEED 25 PAGES WITHOUT LEAVE OF COURT.
 RESPONSES ARE LIMITED TO 20 PAGES WITHOUT
 LEAVE OF COURT.)
 Trial Term Begins                                                 NOVEMBER 1, 2022
                                                                        at 9:00 a.m.
 Estimated Length of Trial                                                    4 days

 Jury/Non-Jury                                                                  Jury

 Mediation
                                                      Deadline:    FEBRUARY 28, 2022
                                                      Mediator:
                                                       Address:
 Designated Lead Counsel shall contact
 opposing counsel and select a mediator from the court’s
 approved mediator list on the court’s website. Lead counsel to
 contact the selected mediator to reserve a conference date and
 shall file a Notice with the Court within 14 days of this Order
 advising of the selected mediator and scheduled mediation date.

                                                     Telephone:

 Designated Lead Counsel                         Attorney Name:         Marcy Lahart
 Pursuant to Local Rule 4.03
 Lead Counsel                              Telephone Number:              3525457001


      The purpose of this order is to discourage wasteful pretrial activities, and to

secure the just, speedy, and inexpensive determination of the action.             See

Fed.R.Civ.P. 1; Local Rule 1.01(b), 3.02(c). This order controls the subsequent

course of this proceeding. Fed.R.Civ.P. 16(b), (e). Counsel and all parties (both

represented and pro se) shall comply with this order, with the Federal Rules of Civil

                                           -2-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 3 of 18 PageID 235




Procedure, with the Local Rules of the United States District Court for the Middle

District of Florida, and with the Administrative Procedures for Electronic Filing

(“Administrative Procedures”). A copy of the Local Rules and Administrative

Procedures may be viewed at http://www.flmd.uscourts.gov. Counsel shall also

comply with the rules governing the professional conduct of a member of The

Florida Bar. Local Rule 2.01(e).

I.    DISCOVERY

       A.     Certificate of Interested Persons and Corporate Disclosure
Statement – This Court has previously ordered each party, governmental party,
intervenor, non-party movant, and Rule 69 garnishee to file and serve a Certificate
of Interested Persons and Corporate Disclosure Statement using a mandatory form.
No party may seek discovery from any source before filing and serving a Certificate
of Interested Persons and Corporate Disclosure Statement. A motion, memorandum,
response, or other paper – including emergency motion – may be denied or stricken
unless the filing party has previously filed and served a Certificate of Interested
Persons and Corporate Disclosure Statement. Any party who has not already filed
and served the required certificate shall do so within the time required by this order,
or sanctions will be imposed.

      B.     Discovery Not Filed - The parties shall not file discovery materials
with the Clerk except to support a motion or unless directed to do so by the Court.
The parties are encouraged to provide electronic copies of all discovery requests they
serve on a party or a non-party. See Fed. R. Civ. P. 26(b)(1), 34(b)(1)(B). The
producing party shall conduct its production in the manner prescribed by Rule
34(b)(2)(E).

       C.     Limits on Discovery - Absent leave of Court, the parties may take no
more than ten depositions per side (not per party). Fed.R.Civ.P. 30(a)(2)(A) &
31(a)(2)(A). Absent leave of Court, the parties may serve no more than twenty-five
interrogatories, including sub-parts. Fed.R.Civ.P. 33(a). Absent leave of the Court
or stipulation by the parties, each deposition is limited to one day of seven hours.
Fed.R.Civ.P. 30(d)(2). The parties may agree by stipulation on other limits on
discovery within the context of the limits and deadlines established by this Case
Management and Scheduling Order, but the parties may not alter the terms of this
Order without leave of Court. See, e.g., Fed.R.Civ.P. 29.

                                         -3-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 4 of 18 PageID 236




      D.     Discovery Deadline - Each party shall timely serve discovery requests
so that the Rules allow for a response prior to the discovery deadline. The Court
may deny as untimely all motions to compel filed after the discovery deadline.

      E.      Disclosure of Expert Testimony - On or before the date set forth in
the above table for the disclosure of expert reports, the party shall fully comply with
Federal Rule of Civil Procedure 26(a)(2) and 26(e). Expert testimony on direct
examination at trial will be limited to the opinions, bases, reasons, data, and other
information disclosed in the written expert report disclosed pursuant to this Order.
Failure to disclose such information may result in the exclusion of all or part of the
testimony of the expert witness.

       F.    Confidentiality Agreements - The parties may reach their own
agreement regarding the designation of materials as “confidential.” There is no need
for the Court to endorse the confidentiality agreement. The Court discourages
unnecessary stipulated motions for a protective order. The Court will enforce
stipulated and signed confidentiality agreements. Each confidentiality agreement or
order shall provide, or shall be deemed to provide, that “no party shall file a
document under seal without first having obtained an order granting leave to file
under seal on a showing of particularized need.” See also “Motions to File Under
Seal” below.

II.   MOTIONS

       A.     Certificate of Good Faith Conference - Before filing any motion in a
civil case, the moving party shall confer with the opposing party in a good faith
effort to resolve the issues raised by the motion and shall file with the motion a
statement certifying that the moving party has conferred with the opposing party,
that the parties have been unable to agree on the resolution of the motion, and the
means by which the conference occurred. Local Rule 3.01(g). No certificate is
required in a motion for injunctive relief, for judgment on the pleadings, for
summary judgment, or to certify a class. Local Rule 3.01(g)(1). The Court expects
that a party alleging that a pleading fails to state a claim will confer with counsel for
the opposing party before moving to dismiss and will agree to an order permitting
the filing of a curative amended pleading. Fed.R.Civ.P.15. The term “counsel” in
Rule 3.01(g) includes pro se parties acting as their own counsel, thus requiring
movants to confer with pro se parties and requiring pro se movants to file Rule
3.01(g) certificates. A certification to the effect that opposing counsel was
unavailable for a conference before filing a motion is insufficient to satisfy the
parties’ obligation to confer. See Local Rule 3.01(g). The term “confer” in Rule
3.01(g)(1) requires a substantive conversation in person or by telephone in a good
faith effort to resolve the motion without court action and does not envision an
exchange of ultimatums by email. If the opposing party is unavailable before the
                                          -4-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 5 of 18 PageID 237




motion’s filing, the movant after filing must try diligently for three days to contact
the opposing party. Local Rule 3.01(g)(3). After either contact or expiration of the
three days, the movant must supplement the motion with a statement certifying
whether the parties have resolved all or part of the motion. Failure to timely
supplement can result in denial of the motion without prejudice. Counsel must
respond promptly to inquiries and communications from opposing counsel, and the
purposeful evasion of a communication under this rule can result in a sanction. Local
Rule 3.01(g)(3). The Court will deny motions that fail to include an appropriate,
complete Rule 3.01(g) certificate.

      B.     Extension of Deadlines

      The parties may not extend deadlines established in this Case Management
and Scheduling Order without the approval of the Court.

             1.     Dispositive Motions Deadline and Trial Not Extended –
Motions to extend the dispositive motions deadline or to continue the trial are
generally denied. The Court will grant an exception only when necessary to prevent
manifest injustice. A motion for a continuance of the trial is subject to denial if it
fails to comply with Local Rule 3.08. The Court cannot extend a dispositive motion
deadline to the eve of trial. At least five months are required before trial to receive
memoranda in opposition to a motion for summary judgment, and to research and
resolve the dispositive motion sufficiently in advance of trial.

             2.      Extensions of Other Deadlines Disfavored - Motions for an
extension of other deadlines established in this order, including motions for an
extension of the discovery period, are disfavored. The deadline will not be extended
absent a showing of good cause. Fed.R.Civ.P. 16(b)(4); Local Rule 3.08. Failure to
complete discovery within the time established by this Order shall not constitute
cause for continuance. A motion to extend an established deadline normally will be
denied if the motion fails to recite that: 1) the motion is joint or unopposed; 2) the
additional discovery is necessary for specified reasons; 3) all parties agree that the
extension will not affect the dispositive motions deadline and trial date; 4) all parties
agree that any discovery conducted after the dispositive motions date established in
this Order will not be available for summary judgment purposes; and 5) no party will
use the granting of the extension in support of a motion to extend another date or
deadline. The filing of a motion for extension of time does not toll the time for
compliance with deadlines established by Rule or Order.

      C.    Motions to Compel and for Protective Order - Motions to compel
and motions for a protective order will be denied unless the motion quotes in full
each interrogatory, question, or request and the opposing party’s objection or

                                          -5-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 6 of 18 PageID 238




response which is asserted to be insufficient, as well as the reasons the motion should
be granted.

       D.   Motions to File Under Seal - Whether documents filed in a case may
be filed under seal is a separate issue from whether the parties may agree that
produced documents are confidential. Motions to file under seal are disfavored, and
such motions will be denied unless they comply with Local Rule 1.11.

       E.     Memoranda in Opposition - Each party opposing any written motion,
with certain exceptions, shall file and serve within fourteen days after being served
with such motion, a legal memorandum with citation of authorities in opposition to
the relief requested. Local Rule 3.01(c). Each party opposing a motion to dismiss,
for judgment on the pleadings, for summary judgment (discussed in Section II H
below), to exclude or limit expert testimony, to certify a class, for a new trial, or to
alter or amend the judgment, shall serve a response within twenty-one days after
service of the motion. Local Rule 3.01(c). Where no memorandum in opposition has
been filed, the Court routinely grants the motion as unopposed. Unopposed motions
must include “unopposed” in the title of the motion. Local Rule 1.09.

       F.     Emergency Motions - The Court may consider and determine
emergency motions at any time. Local Rule 3.01(e). Counsel should be aware that
the designation “emergency” may cause a judge to abandon other pending matters
in order to immediately address the “emergency.” The Court will sanction any
counsel or party who designates a motion as “emergency” under circumstances that
are not a true emergency. It is not an emergency when counsel has delayed discovery
until the end of the discovery period. Promptly after filing an emergency motion,
counsel shall place a telephone call to the chambers of the presiding judge to notify
the court that an emergency motion has been filed.

       G.    Page Limit - No party shall file a motion and supporting memorandum
in excess of twenty-five pages. Local Rule 3.01(a). No party shall file an opposing
brief or memorandum in excess of twenty pages. Local Rule 3.01(b). A motion
requesting leave to file either a motion in excess of twenty-five (25) pages, a
response in excess of twenty (20) pages, or a reply or further memorandum shall not
exceed three (3) pages, shall specify the length of the proposed filing, and shall not
include, as an attachment or otherwise, the proposed motion, response, reply, or
other paper. Local Rule 3.01. Motions for relief from page limitations are disfavored
and will not be granted without a specific showing of good cause.

      H.     Motions for Summary Judgment

              1.     Required Materials - A motion for summary judgment shall
specify the material facts as to which the moving party contends there is no genuine
issue for trial, and shall include a memorandum of law, and shall be accompanied
                                          -6-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 7 of 18 PageID 239




by affidavits and other evidence in the form required by Fed. R. Civ. P. 56. The
motion for summary judgment and supporting memorandum of law shall be
presented in a single document of not more than twenty-five pages. Local Rule
3.01(a). Each party opposing a motion for summary judgment shall serve, within
twenty-one days after being served with such motion, a legal memorandum with
citation of authorities in opposition to the relief requested as required by Local Rule
3.01(b) of not more than twenty pages. The memorandum in opposition shall specify
the material facts as to which the opposing party contends there exists a genuine
issue for trial, and shall be accompanied by affidavit(s) and other evidence in the
form required by Fed. R. Civ. P. 56. The moving party may file a reply
memorandum, not exceeding ten pages, within fourteen days after the response is
served. Local Rule 3.01(d). Both the movant and the party opposing summary
judgment shall provide pinpoint citations to the pages and lines of the record
supporting each material fact. General references to a deposition are inadequate. On
or before the date on which the memorandum in opposition is due, the parties may
also file a stipulation of agreed material facts signed by the movant and the parties
opposing summary judgment pursuant to Local Rule 3.05. Material facts set forth
in the stipulation will be deemed admitted for the purposes of the motion.

              2.    Under Advisement - The Court takes a motion for summary
judgment under advisement forty-five days from the date it is served, unless the
Court orders a different date. Unless specifically ordered, the Court will not hold a
hearing on the motion. Failure to oppose any motion for summary judgment may
result in the entry of a judgment for the movant without further proceedings. See
Milburn v. United States, 734 F.2d 762, 765 (11th Cir. 1984); Griffith v. Wainwright,
772 F.2d 822, 825 (11th Cir. 1985) (per curiam); Fed.R.Civ.P. 56(e). All
requirements in this Order apply to pro se litigants as well as to parties represented
by counsel.

       I.     Daubert and Markman Motions - On or before the date established in
the above table for the filing of motions for summary judgment, any party seeking a
ruling pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
(1993) (admissibility of expert opinions) or pursuant to Markman v. Westview
Instruments, Inc., 517 U.S.370 (1996) (interpretation of a patent claim) shall file and
serve an appropriate motion. The parties shall prepare a glossary of technical or
scientific terms where appropriate for the Court.

       J.    All Other Motions Including Motions In Limine - On or before the
date established in the above table, the parties shall file and serve all other motions
including motions in limine. Local Rule 3.01(g) applies, and the parties shall confer
to define and limit the issues in dispute.


                                         -7-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 8 of 18 PageID 240




III.   JOINT FINAL PRETRIAL STATEMENT

       A.    Meeting In Person - On or before the date established in the above
table, lead trial counsel for all parties and any unrepresented parties shall meet
together in person pursuant to Local Rule 3.06 in a good faith effort to:

              1.   settle the case; the parties shall thoroughly and exhaustively
discuss settlement of the action before undertaking the extensive efforts needed to
conduct final preparation of the case for trial and to comply with the requirements
of this order;

              2.     stipulate to as many facts and issues as possible; in order to assist
the Court, the parties shall make an active and substantial effort to stipulate at length
and in detail as to agreed facts and law, and to limit, narrow, and simplify the issues
of fact and law that remain contested; as a rule, parties who have complied with this
requirement in good faith will file a Joint Final Pretrial Statement listing far more
agreed facts and principles of law than those that remain for determination at trial;

               3.     tag, mark, identify, examine, copy, and list all original trial
exhibits (including actual document exhibits) that any party will offer in evidence or
otherwise tender to any witness during trial [Local Rule 3.07(a), (b)]; and prepare
and exchange a final exhibit list on the Clerk’s approved form (attached to this order)
bearing a description identifying each exhibit and sponsoring witness [Local Rule
3.07(b)]; it is anticipated that counsel will agree to the admission of the bulk of the
opposing parties’ exhibits without objection and shall designate on the exhibit list
the exhibits which the Court may admit without objection at trial. Absent good
cause, the Court will not receive in evidence over objection any exhibits – including
charts, diagrams, and demonstrative evidence – not presented to opposing counsel
or unrepresented parties for inspection and copying at the required meeting or not
listed in the joint final pretrial statement. Photographs of sensitive exhibits (i.e.,
guns, drugs, valuables) and of non-documentary evidence, and reductions of
documentary exhibits larger than 8½” by 14” to be substituted for original exhibits
after conclusion of the trial must be presented to opposing counsel for examination
at the meeting to prepare the Joint Final Pretrial Statement. Objections to such
photographs or reductions of exhibits must be listed in the Joint Final Pretrial
Statement. The parties are advised that the design of certain courtrooms may
preclude the use of large exhibits and posters in a jury trial. The parties are directed
to contact the trial judge’s courtroom deputy clerk to discuss exhibits and equipment
to be used during trial; and

            4.      exchange the names and addresses of all witnesses and state
whether they will likely be called.

       B.    The Joint Final Pretrial Statement
                                           -8-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 9 of 18 PageID 241




               1.    Form of Joint Final Pretrial Statement - On or before the date
established in the above table, the parties shall file a Joint Final Pretrial Statement
that strictly conforms to the requirements of Local Rule 3.06(b) and this Order. This
case must be fully ready for trial at the time that the Joint Final Pretrial
Statement is due. Lead trial counsel for all parties, or the parties themselves if
unrepresented, shall sign the Joint Final Pretrial Statement. The Court will strike
pretrial statements that are unilateral, incompletely executed, or otherwise
incomplete. Inadequate stipulations of fact and law will be stricken. Sanctions may
be imposed for failure to comply, including the striking of pleadings. At the
conclusion of the final pretrial conference, all pleadings are deemed to merge into
the Joint Final Pretrial Statement, which will control the course of the trial. Local
Rule 3.06(b).

              2.    Exhibit List - The exhibit list filed in compliance with Local
Rules 3.06(c)(4) and 3.07(b) must be on the Clerk’s approved form (attached to this
order). Unlisted exhibits will not be received into evidence at trial, except by order
of the Court in the furtherance of justice. The Joint Final Pretrial Statement must
attach each party’s exhibit list on the approved form listing each specific objection
(“all objections reserved” does not suffice) to each numbered exhibit that remains
after full discussion and stipulation. Objections not made – or not made with
specificity – are waived.

              3.     Witness List - On the witness list required by Local Rule
3.06(b)(5), the parties and counsel shall designate which witnesses will likely be
called, and also designate which witnesses may be called. Absent good cause, the
Court will not permit over objection testimony from unlisted witnesses at trial. This
restriction does not apply to true rebuttal witnesses (i.e., witnesses whose testimony
could not reasonably have been foreseen to be necessary). Records custodians may
be listed but will not likely be called at trial, except in the rare event that authenticity
or foundation is contested. For good cause shown in compelling circumstances, the
Court may permit presentation of testimony in open court by contemporaneous
transmission from a different location. Fed.R.Civ.P. 43(a).

              4.      Depositions - The Court encourages stipulations of fact to avoid
calling unnecessary witnesses. Where a stipulation will not suffice, the Court permits
the use of depositions. At the required meeting, counsel and unrepresented parties
shall agree upon and specify in writing in the Joint Final Pretrial Statement the pages
and lines of each deposition (except where used solely for impeachment) to be
published to the trier of fact. The parties shall include in the Joint Final Pretrial
Statement a page-and-line description of any testimony that remains in dispute after
an active and substantial effort at resolution, together with argument and authority
for each party’s position. The parties shall prepare for submission and consideration
at the final pretrial conference or trial an edited and marked copy (as to the portion
                                            -9-
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 10 of 18 PageID 242




 offered by each party) of any deposition or deposition excerpt which is to be offered
 in evidence.

               5.    Joint Jury Instructions, Verdict Form, Voir Dire Questions -
 In cases to be tried before a jury, the parties shall attach to the Joint Final Pretrial
 Statement a single jointly-proposed set of jury instructions in order of
 presentation to the jury, together with a single jointly-proposed jury verdict form.
 The parties should be considerate of their jury, and therefore should submit short,
 concise special verdict forms. See Fed. R. Civ. P. 49(a). The Court prefers pattern
 jury instructions approved by the United States Court of Appeals for the Eleventh
 Circuit. A party may include at the appropriate place in the single set of jointly-
 proposed jury instructions a contested charge, so designated with the name of the
 requesting party and bearing at the bottom a citation of authority for its inclusion,
 together with a summary of the opposing party’s objection. The Court will deny
 outright a proposed instruction that is “slanted” in any way. The Court requires that
 the parties send to the Chambers’ email the single set of jury instructions and
 verdict form, in Microsoft Word format. The parties may include in the Joint
 Final Pretrial Statement a single list of jointly-proposed questions for the Court to
 ask the venire during voir dire.

        C.     Coordination of Joint Final Pretrial Statement - All parties are
 responsible for filing a Joint Final Pretrial Statement in full compliance with this
 order. Plaintiff’s counsel (or plaintiff if all parties are proceeding pro se) shall have
 the primary responsibility to coordinate compliance with the sections of this order
 that require a meeting of lead trial counsel and unrepresented parties in person and
 the filing of a Joint Final Pretrial Statement and related material. See Local Rule
 3.10 (relating to failure to prosecute). If the plaintiff is proceeding pro se, defense
 counsel shall coordinate compliance. If counsel is unable to coordinate such
 compliance, counsel shall timely notify the Court by written motion or request for a
 status conference.

       D.     Trial Briefs and Other Materials

               1.    Trial Briefs - In the case of a non-jury trial, on or before the date
 established above, each party shall file and serve a trial brief with proposed findings
 of fact and conclusions of law, and send it to the Chambers’ email in Microsoft Word
 format. The parties may file a trial brief on or before the same date in the case of a
 jury trial.

               2.     Exhibit Notebook - On the first day of a jury trial or non-jury
 trial, the parties shall provide to the Court a bench notebook containing marked
 copies of all exhibits. The parties may contact the courtroom deputy clerk for the
 trial judge to determine whether this requirement may be waived.
                                           - 10 -
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 11 of 18 PageID 243




 IV.   MEDIATION

        A.     Purpose - To minimize costly pretrial procedures in a case that may be
 equitably settled, and to secure the just, speedy, and inexpensive determination of
 this action, all parties shall participate in good faith in mediation. See Fed.R.Civ.P.
 1; Fed.R.Civ.P. 16(a)(5); Local Rule 4.01.

        B.    The Mediator - This Court prefers to appoint the certified and
 approved mediator, if any, chosen by the parties in their Case Management Report.
 If no such mediator has been chosen, the Court designates the default mediator listed
 in the above table pursuant to Local Rule 4.03. The mediator shall conduct the
 mediation conference in the conference room of the mediator’s law firm or office at
 a time and date selected by the mediator within the confines of this order.

       C.      Last Date to Mediate - The parties shall complete the mediation
 conference on or before the mediation date set forth earlier in the above table.
 Despite Local Rule 4.03(c), neither the mediator nor the parties have authority to
 continue the mediation conference beyond this date except on express order of the
 Court. In a complex case, or a case involving multiple parties, the mediator has the
 authority to conduct the mediation in a series of sessions and in groups of parties so
 that mediation is complete by the last date to mediate.

        D.    Mediator’s Authority - The mediator shall have all powers and
 authority to conduct a mediation and to settle this case as are described in Chapter
 Four of the Local Rules, except as limited by this order. The mediation shall continue
 until adjourned by the mediator. In order to coordinate the mediation conference,
 the mediator may set an abbreviated scheduling conference prior to the scheduled
 mediation. At such time, the mediator may designate one or more coordinating
 attorneys who shall be responsible for conferring with the mediator regarding the
 mediation conference. If necessary, the coordinating attorney may coordinate the
 rescheduling of a mediation conference within the time allowed in this order.

       E.     General Rules Governing Mediation Conference

              1.     Case Summaries - Not less than two days prior to the mediation
 conference, each party shall deliver to the mediator a written summary of the facts
 and issues of the case.

               2.     Identification of Corporate Representative - As part of the
 written case summary, counsel for each corporate party shall state the name and
 general job description of the employee or agent who will attend and participate
 with full authority to settle on behalf of the corporate party.


                                          - 11 -
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 12 of 18 PageID 244




               3.     Attendance Requirements and Sanctions - Each attorney
 acting as lead trial counsel, and each party (and in the case of a corporate party, a
 corporate representative) with full authority to settle, shall attend and participate in
 the mediation conference. In the case of an insurance company, the term “full
 authority to settle” means authority to settle for the full value of the claim or policy
 limit. The Court will impose sanctions upon lead counsel and parties who do not
 attend and participate in good faith in the mediation conference.

             4.    Authority to Declare Impasse - Participants shall be prepared
 to spend as much time as may be necessary to settle the case. No participant may
 force the early conclusion of a mediation because of travel plans or other
 engagements. Only the mediator may declare an impasse or end the mediation.

               5.     Restrictions on Offers to Compromise - Evidence of an offer
 to compromise a claim is not admissible to prove liability for or invalidity of the
 claim or its amount. Fed. R. Evid. 408 (includes evidence of conduct or statements
 made in compromise negotiations); Local Rule 4.03(g). All discussion,
 representations and statements made at the mediation conference are privileged
 settlement negotiations. Except in a supplemental proceeding to enforce a settlement
 agreement, nothing related to the mediation conference shall be admitted at trial or
 be subject to discovery. Local Rule 4.03(g); Fed. R. Evid. 408. A communication
 between a party and a mediator during a private caucus is also confidential, unless
 the party tells the mediator that it is not.

        F.     Compensation of Mediators - Absent agreement of the parties and the
 mediator, and in accordance with Local Rule 4.02(d), mediators shall be
 compensated at a reasonable hourly rate provided by order of the Court after
 consideration of the amount in controversy, the nature of the dispute, the resources
 of the parties, the prevailing market rate for mediators in the applicable market, the
 skill and experience of the mediator, and other pertinent factors. Unless altered by
 order of the Court, the cost of the mediator's services shall be borne equally by the
 parties to the mediator conference.

        G.    Settlement and Report of Mediator - A settlement agreement reached
 between the parties shall be reduced to writing and signed by the parties and their
 attorneys in the presence of the mediator. Within seven days of the conclusion of
 the mediation conference, the mediator shall file and serve a written mediation report
 stating whether all required parties were present, whether the case settled, and
 whether the mediator was forced to declare an impasse. See Local Rules 3.09,
 4.03(f). The mediator may report any conduct of a party or counsel that falls short
 of a good faith effort to resolve the case by agreement or fails to comply with this
 Order.

                                          - 12 -
  Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 13 of 18 PageID 245




       V.     FINAL PRETRIAL CONFERENCE

             A.     Lead Trial Counsel and Parties - If a final pretrial conference is set,
       lead trial counsel and local counsel (if applicable) for each party, together with
       any unrepresented party, must attend in person unless previously excused by
       the Court. See Local Rule 3.06(a); Fed.R.Civ.P. 16(d).

              B.     Substance of Final Pretrial Conference - Since this case must be fully
       ready for trial at the time that the Joint Final Pretrial Statement is due, at the final
       pretrial conference, all counsel and parties must be prepared and authorized to
       accomplish the purposes set forth in Fed.R.Civ.P. 16 and Local Rule 3.06, including
       formulating and simplifying the issues; eliminating frivolous claims and defenses;
       admitting facts and documents to avoid unnecessary proof; stipulating to the
       authenticity of documents; obtaining advance rulings from the Court on the
       admissibility of evidence; settling the dispute; disposing of pending motions;
       establishing a reasonable limit on the time allowed for presenting evidence; and such
       other matters as may facilitate the just, speedy, and inexpensive disposition of the
       action. See Fed.R.Civ.P. 16(c)-(d).

       VI. SANCTIONS - The Court will impose sanctions on any party or attorney: 1)
       who fails to attend and to participate actively in the meeting to prepare the Joint
       Pretrial Statement, or who refuses to sign and file the agreed document; 2) who fails
       to attend the Final Pretrial Conference, or who is substantially unprepared to
       participate; 3) who fails to attend the mediation and actively participate in good faith,
       or who attends the mediation without full authority to negotiate a settlement, or who
       is substantially unprepared to participate in the mediation; or 4) who otherwise fails
       to comply with this order. Sanctions may include but are not limited to an award of
       reasonable attorney's fees and costs, the striking of pleadings, the entry of default,
       the dismissal of the case, and a finding of contempt of court. See Fed.R.Civ.P. 16(f)
       and 37; Local Rules 3.06, 4.03; 28 U.S.C. § 1927.

       VII. TRIAL

               A.    Trial Before District Judge - A case scheduled for trial before a
       United States District Judge normally will be called for trial on the first day of the
       trial term indicated in the above table, or as soon after that date as is possible in light
       of the Court’s felony and civil trial calender.1 Cases not reached for trial in the month
       scheduled will be carried over to the following month on a trailing trial calendar, and
       issued subpoenas will continue in force. Counsel, parties, and witnesses shall be
       available on twenty-four hours notice for trial after the beginning of the trial term.

   1
    This case may be reassigned to a visiting District Judge at any time. In unusual and extraordinary circumstances, the Court may re-
notice this case for trial shortly before the first day of the trial term if necessary to accommodate the trial schedule of the District Judge.

                                                                 - 13 -
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 14 of 18 PageID 246




 A different District Judge or visiting judge may try the case. Local Rule 1.04(b). The
 case may be set for trial in the Orlando Division, Tampa Division, Fort Myers
 Division, Ocala Division, or Jacksonville Division of the Court. Local Rule 1.04(a).
 Absent a showing of good cause, any party whose turn it is to provide evidence will
 be deemed to have rested if, during the hours designated for trial, the party has no
 further evidence or witnesses available.

        B.     Trial Before a Magistrate Judge - A case scheduled for trial before a
 United States Magistrate Judge will be called for trial on a date certain. With respect
 to a civil case that remains pending before a District Judge as of the date of this
 order, the United States District Judges of the Middle District of Florida wish to
 afford the parties the opportunity to consent to proceed before a Magistrate Judge.
 Consent must be unanimous. A United States Magistrate Judge is available pursuant
 to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73(a) to conduct all further proceedings in
 this case (or specified motions in this case), to conduct a jury or non-jury trial
 beginning on a date certain, and to enter final judgment. A party may appeal a final
 judgment of a Magistrate Judge to the United States Court of Appeals for the
 Eleventh Circuit in the same manner as an appeal from the district court. 28 U.S.C.
 § 636(c)(3); Fed.R.Civ.P. 73. A party is free to withhold consent without adverse
 substantive consequences. 28 U.S.C. § 636 (c)(2); Fed.R.Civ.P. 73(b). Consent
 forms are attached to this scheduling order.

        C.     Settlement - Counsel shall immediately notify the Court upon
 settlement of any case. Local Rule 3.09(a). The parties shall notify the Court of any
 settlement or other disposition of the case which will eliminate the need for a jury
 by 11:30 a.m. on the last business day before the date scheduled for jury selection.
 Failure to do so will subject each party to joint and several liability for jury costs.
 Regardless of the status of settlement negotiations, the parties shall appear for all
 scheduled hearings, including the Final Pretrial Conference and for trial absent the
 filing of a stipulation of dismissal signed by all parties who have appeared in the
 action (or notice of dismissal if prior to answer and motion for summary judgment).
 Fed.R.Civ.P. 41(a).

       DONE AND ORDERED in Orlando, Florida, on April 16, 2021.




                                          - 14 -
Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 15 of 18 PageID 247




 Attachments:           Exhibit List Form [mandatory form]
                        Magistrate Judge Consent / Entire Case
                        Magistrate Judge Consent / Specified Motions

 Copies to:             United States Magistrate Judge
                        All Counsel of Record
                        All Pro Se Parties




                                     - 15 -
       Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 16 of 18 PageID 248



                                           EXHIBIT LIST
                                 Government                    Plaintiff                  Defendant                  Court




                        Case No.
                        Style:



 Exhibit         Date                  Date Admitted Sponsoring                     Objections /                 Description of
 No.             Identified                                  Witnesses              Stipulated                   Exhibit
                                                                                    Admissions1




         1
         Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without objections.
Otherwise, specifically state each objection to each opposed exhibit. Please note that each date box on the left must be one inch wide
to accommodate the Clerk’s stamp.
        Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 17 of 18 PageID 249
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Middle District of Florida

             KIMBERLY VANDERBILT, et al.                                        )
                                Plaintiffs                                      )
                   v.                                                           )     Civil Action No.      6:21-cv-173-ACC-GJK
    ORANGE COUNTY SHERIFF’S OFFICE, et al.                                      )
                               Defendants                                       )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE


        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order
        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                                  District Judge’s signature




                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
        Case 6:21-cv-00173-ACC-GJK Document 36 Filed 04/16/21 Page 18 of 18 PageID 250
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge




                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                             Middle District of Florida

            KIMBERLY VANDERBILT, et al.                                        )
                               Plaintiff
                                  s
                                                                               )
                  v.                                                           )       Civil Action No. 6:21-cv-173-ACC-GJK
   ORANGE COUNTY SHERIFF’S OFFICE, et al.                                      )
                             Defendants                                        )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.

           Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).


                  Motions:




            Parties’ printed names                                  Signatures of parties or attorneys                         Dates




                                                                   Reference Order

         IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                    District Judge’s signature


                                                                                                      Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.


                                                                          - 18 -
